DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.

Response to Arguments
Applicant’s arguments filed 08/16/2021, with respect to the claim rejections set forth in the Final Rejection mailed 05/17/2021 have been fully considered and are persuasive. As noted by Applicant, the filing date has changed due to the removal of claim language from the claim. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (2016/0191084) and Wolf et al. (2005/0090756).
The Examiner notes these rejection were withdrawn due to the addition of the “configured to transmit the digital signal from the sync pulse detector within 
Election/Restrictions
Applicant has amended the previous non-elected invention (Claims 10 and 18 and their dependents) to be dependent on Claim 1. As such, the claims are hereby rejoined and the restriction requirement issued 9/11/2019 has been withdrawn.

Claim Objections
Claims 14-16 are objected to because of the following informalities:  They currently depend from cancelled claims. The Examiner suggests amending the claims to depend from independent Claim 10..  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant case, Applicant includes in Claim 1 a “means for transmitting”, thereby invoking 35 USC 112(f) as the “means” is only modified by functional language in Claim 1. When looking to the specification, the “means for transmitting” is disclosed as being an electrical conductor or a wireless connection/link (see par. [0017] of PGPUB 2018/0236240, which is the publication of the present application).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14 are


 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is a method claim that recites “wherein the electromagnetic pulse generator is operatively coupled to an electrode array.” There is no method step recited here and is instead a structural limitation that does not clearly tie in to any of the method steps claimed in parent Claim 11. The electrode or connection of the electrode to the pulse generator is not utilized in any particular method step. It is unclear how this structural connection fits in to the overarching method claim. The metes and bounds are unclear. See MPEP 2173.05(p) for discussions of mixing system and method claim limitations.
Regarding Claim 14, the Examiner notes Applicant can act as his or her own lexicographer when creating claim terminology. However, it is unclear what specific structural details make a “technical user interface” versus a “user interface” in general. The specific structure envisioned by Applicant for this structure is ultimately unclear. For the sake of examination, the Examiner will treat this limitation as simply a user interface. Appropriate clarification and/or correction is respectfully requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7 and 9 are rejected under 35 U.S.C. 101 because Applicant effectively claims a portion of the human body. The limitation “wherein the sync pulse detector is external to the patient” of Claim 1 positively recites a relationship to the body. The Examiner suggests amending the claim to read “wherein the sync pulse detector is adapted to be placed external to the patient” or some variant thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9, 10, 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (2016/0191084).
Regarding Claims 1, 7, 10 and 18, Kim discloses a receiving unit 200 that has a housing, such as smart device 2000. The receiving unit 200 has a receiver, i.e. an antenna, for receiving a non-packet based electromagnetic signal, such as a dedicated sync pulse which is a single electric pulse (Fig. 8); a circuit 210 that converts the analog electromagnetic signal to a digital signal (pr. [0110]; Fig. 1, 9); and a means, i.e. a transmitter (not shown) that transmit the digital signals from the device 2000 (par. [0117-0119]).
In regards to Claims 9 and 16, Kim discloses the digital signals are square waves (Fig. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 10, 11, 14, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (2005/0090756).
Regarding Claims 1, 10, 18 and 20, Wolf discloses an implantable device 1100, 1400 that is configured to transmit data to external device 1104, wherein the data includes a non-packet based sync pulse (Fig. 11, 14; par. [0138]). The external device 1104 has a housing and a receiver 1112 for receiving the non-packet based sync pulse (Fig. 11). While Wolf discloses the received sync pulse is processed by the external device 1104 and Wolf discloses that either analog or digital signals can be utilized by the system (par. [0056, 0058, 0079]), Wolf fails to explicitly disclose digitizing the received signals in the embodiment of Fig. 11. Wolf does disclose in other embodiments that the received signals of a signal receiver can be digitized (par. [0122, which would include the sync pulse signal received at the receiver for the purpose of simplifying the telemetry electronics while reducing power consumption (par. [0083]). These signals can then be transmitted back out at transmitter 1110 (Fig. 11).Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Wolf reference to include digitizing the received wireless signals, as taught and suggested by Wolf, for the purpose of simplifying the telemetry electronics while reducing power consumption.
Alternatively, Wolf provides for a finite number of identified, predictable solutions (e.g. analog or digital) each having a reasonable expectation of success. Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to try utilizing digitization circuitry instead of analog, since Wolf has 
Regarding Claims 6, 15 and 19, Wolf discloses the transmission links of the system can be a wired link (par. [0062]).
In regards to Claim 11, Wolf discloses the device is operatively coupled to a microwire electrode array (par. [0004]).
In regards to Claim 14, Wolf discloses the receiving device receives signals, conditions them and then can display them, making the receiving device a user interface (par. [0088]). The system can also be part of a computer system having a display (par. [0121, 0127]).

Claims 1, 6, 10, 11, 14, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (2005/0090756) in view of Kim et al. (2016/0191084).
The following alternative rejection to Claim 1 is made to illustrate the obviousness of implementing an A.D converter with a sync pulse in a medical device.
Regarding Claims 1, 10, 18 and 20, Wolf discloses an implantable device 1100, 1400 that is configured to transmit data to external device 1104, wherein the data includes a non-packet based sync pulse (Fig. 11, 14; par. [0138]). The external device 1104 has a housing and a receiver 1112 for receiving the non-packet based sync pulse (Fig. 11). While Wolf discloses the received sync pulse is processed by the external device 1104 and Wolf discloses that either analog or digital signals can be utilized by the system (par. [0056, 0058, 0079]), Wolf fails to explicitly disclose digitizing the received signals in the embodiment of Fig. 11. However, Kim discloses a receiving unit 
Regarding Claims 6, 15 and 19, Wolf discloses the transmission links of the system can be a wired link (par. [0062]).
In regards to Claim 11, Wolf discloses the device is operatively coupled to a microwire electrode array (par. [0004]).
In regards to Claim 14, Wolf discloses the receiving device receives signals, conditions them and then can display them, making the receiving device a user interface (par. [0088]). The system can also be part of a computer system having a display (par. [0121, 0127]).


Claims 4, 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (2005/0090756) in view of Denison et al. (2016/0346548). Wolf discloses all of the claimed invention except for the use of an inductive link. However, the use of .
Additionally, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to try utilizing inductive telemetry links instead of traditional RF links, since Quiles has provided a finite number of identified, predictable solutions (RF links or inductive links), each having a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/Primary Examiner, Art Unit 3792